[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
On December 17, 1987, the minor plaintiff, John Mis, was pushed from behind by the minor defendant, Artur Antunes, Jr., causing him to fall to the floor and the minor defendant then fell on the minor plaintiff, causing his head to make severe contact with the floor resulting in fractures of both the left and right maxillary central incisors. He required treatment at the Emergency Room of St. Mary's Hospital and in due course, a root canal and post and crown on the left incisor and a bonded composite filling on the right incisor. One of the incisors has been noticeably discolored and this condition is permanent. He has been asymptomatic since at least July, 1988 but as recently as March, 1989 his dentist was guarded as to whether or not additional work might be required if an abscess should develop "in the near future". Medical, dental and hospital expenses of $921 have been incurred and have been paid by his parents who are also parties plaintiff, the father, James Mis bringing this action not only in his own right for the medical expenses, but also as next CT Page 571 friend. The complaint alleges that not only were the injuries caused by the negligence of the minor defendant but also that the assault was willful and malicious. As the defendants have been defaulted for failure to appear, these allegations may be accepted as proven.
The first sounds in negligence, the second count in wilful and malicious assault, and the third count is directed against the defendant parents invoking the provisions of Connecticut General Statutes Section 52-572.
I find that the past non-monetary damages are $5,000 to which is to be added punitive damages under Count 2 of $5,000; that future non-monetary damages are too vague and speculative to support an award; the past monetary damages are $921 and future monetary damages are again too vague and speculative to support an award. Accordingly, judgment may enter against the defendant, Artur Antunes, Jr. in the amount of $10,921; and that of that amount the defendants, Mr. and Mrs. Artur Antunes, Sr., are liable in the amount of $3,000, costs to be taxed.
J. HEALEY, STATE TRIAL REFEREE CT Page 572
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 573
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 574
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 575